                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 TIMOTHY G. MARTIN                                )    3:16-CV-00933 (KAD)
      Plaintiff,                                  )
                                                  )
         v.                                       )
                                                  )
 TOWN OF SIMSBURY, ET AL.                         )
     Defendants.                                  )    August 13, 2019



                     ORDER ON MOTION FOR SUBJECT MATTER
                    WAIVER OF PRIVILEGE SANCTIONS AND COSTS


       Before the Court is the Plaintiff, Timothy Martin’s (the “Plaintiff”) Motion for Subject

Matter Waiver of Privilege, Sanctions and Costs (ECF No. 97). He seeks an order from the Court

that all documents previously withheld by the Defendants on the basis of attorney client privilege

be disclosed to him because the Defendants have intentionally disclosed other privileged

communications to him and have therefore waived subject matter attorney-client privilege. The

Defendants object to any such order.

       For purposes of this motion, the Court accepts as accurate the following averments by the

parties. The Plaintiff went to the Simsbury Town Hall and asked to see the file regarding the real

property that is the subject of this litigation. While reviewing the file, he located an email

exchange between the town attorney and several of the defendants. The email was not produced

in discovery and, in fact, was withheld on the basis of privilege. The Defendants were not aware

that the email exchange had been placed in the property file and when the Plaintiff disclosed that

he was in possession of the emails, the Defendants requested that the document be returned. The

Plaintiff denied that request.
       A client may by his actions impliedly waive the attorney client privilege, and “an

attorney may, in appropriate circumstances, possess an implied authority to waive the privilege

on behalf of his client. In re von Bulow, 828 F.2d 94, 101 (2d Cir. 1987) (quoting Drimmer v

Appleton, 628 F.Supp. 1249, 1251 (S.D.N.Y. 1986)). Courts decide whether to find such an

implied waiver based upon fairness considerations. See In re Cty. of Erie, 546 F.3d 222, 229 (2d

Cir. 2008). The so-called “fairness doctrine” aims “to prevent prejudice to a party and distortion

of the judicial process that may be caused by the privilege-holder's selective disclosure during

litigation of otherwise privileged information. Von Bulow, 828 F.2d at 101. “In other words, a

party cannot partially disclose privileged communications or affirmatively rely on privileged

communications to support its claim or defense and then shield the underlying communications

from scrutiny by the opposing party.” In re Grand Jury Proceedings, 219 F.3d 175, 182 (2d Cir.

2000). “Whether fairness requires disclosure has been decided by the courts on a case by case

basis and depends primarily on the specific context in which the privilege is asserted.” Id. at 183.

       But the rule, designed to protect the party, the fact finder and the judicial process “from

selectively disclosed and potentially misleading evidence does not come into play” when the

disclosures are extrajudicial and are not placed at issue during litigation. John Doe Co. v. United

States, 350 F.3d 299, 306 (2d Cir. 2003); see Von Bulow, 828 F.2d at 103 (“But where, as here,

disclosures of privileged information are made extrajudicially and without prejudice to the

opposing party, there exists no reason in logic or equity to broaden the waiver beyond those

matters actually revealed.”)

       Here, unbeknownst to the Defendants, and by means unknown, the privileged email

exchange was placed in the public file where it was discovered by the Plaintiff. The Defendants

do not and have not asserted or relied upon the document to advance their claims in this
litigation.1 Indeed, they sought to “claw back” the document when they learned of the disclosure.

This is a quintessential example of an extrajudicial disclosure.

           Accordingly, the circumstances presented here do not implicate an implied waiver of the

Defendants attorney client privilege on the subject matter of the Plaintiff’s property or this

litigation. The motion for a finding of waiver and order of production is therefore DENIED.

           The Plaintiff’s motion for sanctions and costs is also DENIED. The Plaintiff attaches a

singular, very sinister, meaning to the email exchange and asks this Court to summarily sanction

the Defendants. The Plaintiff’s interpretation of the emails is by no means the only interpretation,

and they do not, as asserted, constitute conclusive evidence that the Defendants have litigated in

bad faith or committed fraud upon the courts as suggested.


           SO ORDERED at Bridgeport, Connecticut, this 13th day of August 2019.


                                                         /s/ Kari A. Dooley
                                                         KARI A. DOOLEY
                                                         UNITED STATES DISTRICT JUDGE




1
    To the contrary, the Plaintiff places high evidentiary value on the document to support his claims.
